Citation Nr: 1747416	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-36 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected eczema, prior to August 12, 2015. 

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral pes planus, bilateral plantar fasciitis, degenerative joint disease (DJD) bilateral great toes, and right foot calcaneal spur, status post fracture of the left great toe, prior to October 8, 2015; and in excess of 50 percent thereafter. 

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left knee DJD, status post-surgery.

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right knee DJD.

5.  Entitlement to a compensable rating for service-connected right upper extremity cervical radiculopathy with carpal tunnel syndrome, prior to October 8, 2015; and an initial evaluation in excess of 30 percent thereafter.
6.  Entitlement to a compensable rating for service-connected left upper extremity cervical radiculopathy, prior to October 8, 2015; and an initial evaluation in excess of 20 percent thereafter.

7.  Entitlement to service connection for sinus bradycardia.

8.  Entitlement to service connection for right thigh atrophy (MG XIII), to include as secondary to left knee reconstruction.

REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to December 2010. 
	
These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over this case was subsequently transferred to the RO in Roanoke, Virginia, and that office forwarded the appeal to the Board.

The Board notes that in September 2013, the RO granted the Veteran's claim for entitlement to service connection for sleep apnea.  As this action represents a full grant of benefits, this claim is no longer before the Board.

Additionally, the Board notes effective August 12, 2015, the Veteran's service-connected eczema is rating under Diagnostic Code 7818 as mycosis fungicides at a 100-percent rating.  Thus, the period from August 12, 2015, represents a full grant of benefits, and is therefore, no longer before the Board.  

Furthermore, the Board acknowledges that the issues of entitlement to an initial evaluation in excess of 30 percent for service-connected eczema prior to August 12, 2015; an initial evaluation in excess of 10 percent for service-connected bilateral pes planus, bilateral plantar fasciitis, degenerative joint disease (DJD) bilateral great toes, and right foot calcaneal spur, status post fracture of the left great toe, prior to October 8, 2015, and in excess of 50 percent thereafter; a compensable rating for service-connected right upper extremity cervical radiculopathy with carpal tunnel syndrome, prior to October 8, 2015, and an initial evaluation in excess of 30 percent thereafter; a compensable rating for service-connected left upper extremity cervical radiculopathy, prior to October 8, 2015, and an initial evaluation in excess of 20 percent thereafter, have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that although there has been an increase in the ratings of these evaluations during the pendency of the appeal, because the increase did not represent a full grant of benefits, these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board will accept jurisdiction over them at this time.

In a September 2015 correspondence, the Veteran withdrew his request for a Board hearing.

The issues of entitlement to an initial evaluation in excess of 30 percent for service-connected eczema prior to August 12, 2015; an initial evaluation in excess of 10 percent for service-connected bilateral pes planus, bilateral plantar fasciitis, degenerative joint disease (DJD) bilateral great toes, and right foot calcaneal spur, status post fracture of the left great toe, prior to October 8, 2015, and in excess of 50 percent thereafter; an initial evaluation in excess of 10 percent for service-connected left knee DJD, status post-surgery; an initial evaluation in excess of 10 percent for service-connected right knee DJD; a compensable rating for service-connected right upper extremity cervical radiculopathy with carpal tunnel syndrome, prior to October 8, 2015, and an initial evaluation in excess of 30 percent thereafter; a compensable rating for service-connected left upper extremity cervical radiculopathy, prior to October 8, 2015, and an initial evaluation in excess of 20 percent thereafter; and entitlement to service connection for sinus bradycardia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence of record does not reflect that the Veteran has right thigh atrophy.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right thigh atrophy (MG XIII), to include as secondary to left knee reconstruction, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

A.  Legal Principles and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  In order to prevail under a theory of secondary service connection, there must be:  (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


B.  Analysis

Right Thigh Atrophy (MG XIII)

The Veteran contends that due to his left knee surgery he has developed right thigh atrophy.  Specifically, the Veteran contends that as a direct result of extensive load bearing he underwent during rehabilitation of his knee, his right thigh continually tingles and is weak.  See February 2013 Notice Of Disagreement (NOD). 

With regard to the first element of service connection, medical evidence of a current disability, the Board finds based on the evidence of record, the Veteran does not have a current right thigh atrophy disability.

In a December 2010 pre-discharge VA examination report, the Veteran reported that after his left knee surgery in 2008, he believes he was told he had "atrophy" of his right thigh.  The VA examiner noted that the Veteran does not have any significant problems with his right thigh and was under no current treatments for his right thigh.  Although the VA examiner noted a diagnosis of mild atrophy of the left thigh, the Veteran was not diagnosed with atrophy in the right thigh.  

Additionally, in an October 2015 knee and lower leg VA examination report, the Veteran reported that flare-ups of his right and left knees cause occasional aching soreness after extension, and tingling in his right thigh above the knee.  The VA examiner noted that the Veteran does not have muscle atrophy.   

Furthermore, post-service treatment records are silent for any diagnosis of, or treatment for right thigh atrophy.

Thus, the medical evidence of record does not reflect that the Veteran has a right thigh atrophy disability.  

The Board acknowledges that the Veteran contends that he suffers from continual tingling and weakness in his right thigh.  The Veteran is competent to report what comes through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, he is competent to describe the tingling and weakness he is experiencing.  In regards to the credibility of his assertions, the Board accepts that he experiences such.  However, tingling and weakness, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 28.  Thus, the Board finds the December 2010 pre-discharge VA examination and the October 2015 knee and lower leg VA examination reports and opinions are highly probative as they are based on sufficient facts and data, a product of reliable principles and methods, and applied the principles and methods reliably to the facts of this case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

Consequently, in light of the above, the Board finds that the weight of the evidence indicates that although the Veteran has tingling and weakness in his right thigh, his symptoms of tingling and weakness in his right thigh do not rise to the level of a disability.  Given such, the evidence of record fails to establish that the Veteran has a current diagnosis of right thigh atrophy; and therefore, the first element of service connection, evidence of a present disability, is not satisfied.

Additionally, because the Veteran does not have a current disability, he cannot establish service connection on a secondary basis.  As establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen, 7 Vet. App. at 448. 

In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223.225 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Without evidence of a right thigh atrophy disability, the Board need not address the remaining element of service connection. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.




ORDER

Entitlement to service connection for right thigh atrophy (MG XIII), to include as 
secondary to left knee reconstruction, is denied. 


REMAND

Sinus Bradycardia

In regards to the Veteran's sinus bradycardia claim, the Veteran has never been afforded a VA examination.  However, the Board finds, for the reasons discussed below, a remand is necessary to afford the Veteran with a VA examination. McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Here, the Veteran's service treatment records reveal that in January 2004, the Veteran complained of chest pains.  Also, October 2001 and December 2009 electrocardiograms note sinus bradycardia.  However, a July 2010 chest x-ray showed no evidence of acute cardiopulmonary disease.  In a December 2010 pre-discharge VA examination report, the VA examiner noted that there was not a diagnosis of sinus bradycardia.  However, post-service VA treatment records, to include in September, October, November, and December 2014, as well in January, February, June, July, August, and December 2015, list sinus bradycardia as one of the Veteran's medical problems. 

The Board recognizes that sinus bradycardia is a symptom rather than a diagnosis of a heart disability.  In fact, sinus bradycardia is "a slow sinus rhythm, with a heart rate of less than 60 beats per minute in an adult; it is common in young adults and in athletes but is also a manifestation of some disorders."  Dorland's Illustrated Medical Dictionary 245 (32d ed. 2012) (also defining "bradycardia" as "slowness of the heartbeat, as evidenced by slowing of the pulse rate to less than 60").  

Thus, although the evidence does not reflect a current heart disability, the Board notes the evidence does show persistent or recurrent symptoms of sinus bradycardia, which is first noted in October 2001 and throughout his active service and also noted in the 2014 and 2015 medical records as a continuing medical problem.  Consequently, due to the evidence of "persistent or recurrent symptoms thereof," the first of McLendon requirement is met. 

Additionally, as it appears that the Veteran complained of chest pains in service and service treatment records note sinus bradycardia during service; the second McLendon requirement is met. 

Lastly, the Veteran's contentions that his sinus bradycardia is related to his service are sufficient to meet the third McLendon requirement of an indication that symptoms of a disability may be associated with the veteran's service.  Thus, the Board finds that a remand is proper to afford the Veteran with a VA examination to determine the nature and etiology of his sinus bradycardia.  

Left Knee DJD

The Veteran was most recently afforded a VA examination in connection with his increased rating claim for service-connected left knee DJD in October 8, 2015.  However, since that time, the United States Court of Appeals for Veterans Claims (Court) found that, pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing situations, in order for an examination to be considered adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The examination reports in this case do not contain such findings.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a remand for a new examination is necessary.

Right Knee DJD

In regards to the Veteran's claim for entitlement to an initial evaluation in excess of 10 percent for service-connected right knee DJD, the Veteran's February 2013 NOD included disagreement with the evaluation of his service-connected right knee DJD.  As the February 2013 NOD was received by the RO within the appeal period, the NOD is timely.  38 U.S.C.A. § 7105.  However, although the RO issued a Statement of the Case (SOC) in September 2013, the issue of entitlement to an initial evaluation in excess of 10 percent for service-connected right knee DJD was not addressed.  Because a timely NOD has been submitted on this issue, a remand is required in order to provide the Veteran with an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that Board should remand for issuance of SOC when NOD has been timely filed); 38 U.S.C.A. § 7105 (d)(1).  Thereafter, the Veteran should submit a timely substantive appeal in order for the issue to be perfected for appeal to the Board. 38 U.S.C.A. § 7105.


Other Claims

In regards to the Veterans claims for increased ratings for service-connected eczema; bilateral pes planus, bilateral plantar fasciitis degenerative joint disease (DJD) bilateral great toes, and right foot calcaneal spur, status post fracture of the left great toe; left-knee DJD, right upper extremity cervical radiculopathy with carpel tunnel syndrome; and left upper extremity cervical radiculopathy, the Board finds that subsequent to the September 2013 SOC, and upon receiving additional relevant medical evidence related to the above mentioned claims, the RO in the March 2016 Supplemental Statement of the Case (SSOC) did not discuss the above claims on appeal.  Thus, for the reasons discussed below, a remand is necessary to issue an SSOC that addresses the above listed claims.  See 38 C.F.R. §§ 19.31, 19.37 (2016).

Here, the Board notes that the September 2013 SOC addressed seven issues upon which the Veteran's NOD contested.  The Veteran's substantive appeal was filed contesting all the issues listed on his September 2013 SOC.  Subsequently, during the pendency of the appeal, in a March 2016 rating decision, the RO increased the Veteran's rating for his left and right knee disabilities to 10 percent, increased his rating for his right upper radiculopathy disability to 30 percent, increased his rating for his left upper radiculopathy disability to 20 percent, and increased his bilateral toe disability to 50 percent.  However, in the March 2016 SSOC, the RO only addressed three issues (service connection for sinus bradycardia and right thigh atrophy, and initial evaluation of left knee).  Thus, the RO did not provide the Veteran with an SSOC on these four increasing rating claims.  Furthermore, the RO in June 2016 only certified to the Board the three issues addressed in the March 2016 SSOC.  Significantly, the remaining four issues from the September 2013 SOC were not addressed in the March 2016 SSOC or certified to the Board in June 2016.  As previously discussed, since these increases in evaluation did not represent a full grant of benefits, then the issues would remain in appellate posture.  

With that being said, as it relates to these four issues that were not addressed in the most recent SSOC, the Board notes that evidence relevant to the Veteran's claims on appeal was added to the record since the September 2013 SOC.  That evidence consists of  a October 2015 VA knee/lower leg examination report, October 2015 VA neck (cervical spine conditions) examination report, October 2015 VA foot conditions examination report, and updated VA medical treatment records. 

A VA regulation, 38 C.F.R. § 19.37, requires the issuance of an SSOC unless the evidence is either (1) duplicative; (2) discussed in an earlier SSOC or SOC; or (3) irrelevant to the issues on appeal.  Here, the aforementioned evidence is new and not duplicative of previously received evidence.  As it relates to the issues addressed above, the evidence has not been discussed in a subsequent SOC or SSOC. It is relevant to the issues on appeal.  As none of the three exceptions to the issuance of an SSOC under 38 C.F.R. § 19.37  have been met, an SSOC must be issued.  In other words, since an adequate SSOC that addresses all of the pertinent evidence has not been provided to the Veteran, the claim must be returned to the AOJ so that such a document may be issued to the Veteran (and his accredited representative).  Thus, the Board finds that the failure to issue an SSOC to provide consideration of the ongoing increased rating claims constituted a failure to comply with procedural due process.  See 38 C.F.R. §§ 19.31, 19.37 (2016).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine the nature and etiology of any cardiovascular/heart disorder, to include a disorder manifested by sinus bradycardia.

The examiner is requested to review all pertinent records associated with the claims file.  The examiner should provide an opinion to the following:

Whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed cardiovascular/heart disorder is related to incident, injury, or event in active service.

The examiner should additionally determine whether the Veteran's sinus bradycardia has a cardiological origin (i.e., the examiner should state whether the Veteran's sinus bradycardia is a symptom of a diagnosed cardiovascular/heart disorder).

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the left knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left knees. In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.  He or she should also indicate whether the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion and whether there is any ankylosis, loss of extension, or malunion or nonunion of the tibia and fibula.

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the evidence added to the record since the last SOC in September 2013 to specifically include review of the evidence cited above and arrange for any further development suggested by the information therein.

Upon completion, furnish to the Veteran and his representative an SSOC on the matters of entitlement to issues of entitlement to (1) an initial evaluation in excess of 30 percent for service-connected eczema prior to August 12, 2015; (2) an initial evaluation in excess of 10 percent for service-connected bilateral pes planus, bilateral plantar fasciitis, degenerative joint disease (DJD) bilateral great toes, and right foot calcaneal spur, status post fracture of the left great toe (feet disability), prior to October 8, 2015, and in excess of 50 percent thereafter; (3) a compensable rating for service-connected right upper extremity cervical radiculopathy with carpal tunnel syndrome, prior to October 8, 2015, and an initial evaluation in excess of 30 percent thereafter; and (4) a compensable rating for service-connected left upper extremity cervical radiculopathy, prior to October 8, 2015, and an initial evaluation in excess of 20 percent thereafter, along with a VA Form 9, and afford the Veteran the appropriate opportunity to file a substantive appeal perfecting an appeal on these issues.

4.  Issue an SOC addressing the issue of entitlement to an initial evaluation in excess of 10 percent for service-connected right knee DJD.  Notify the Veteran that he must submit a timely substantive appeal to perfect an appeal of this claim. If a timely substantive appeal is received, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


